DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 9 is objected to because of the following informalities:  it does not contain a discernable transitional phrase followed by a line indentation that clearly separates the claim preamble from the claim body.  Appropriate correction is required.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-9 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter (abstract idea without significantly more).  Claims are eligible for patent protection under § 101 if they are in one of the four statutory categories and not directed to a judicial exception to patentability.  Alice Corp. v. CLS Bank Int'l, 573 U.S. 208 (2014).  Claims 1-9, each considered as a whole and as an ordered combination, are directed to a judicial exception (i.e., an abstract idea) without significantly more.  
MPEP 2106 Step 2A – Prong 1:
The claims are directed to an abstract idea reflected in the recited representative functions of the independent claims—including sending information about a destination designated by a user, upon receiving from the vehicle the information about the destination, to acquire congestion information indicating a congestion degree of a charging station installed in the destination from the same charging station among the plurality of charging stations and incentive information for prompting charging at a charging station installed around the destination from the same charging station among the plurality of charging stations, and sending the information.  The other independent claims recite similar limitations albeit with different wording. 
This qualifies as a method of organizing human activities because it recites collecting and analyzing information on the vehicle charging and travel behaviors of persons and related transactional/commercial relationships with charging station service providers (i.e., in the terminology of the 2019 Revised Guidance, commercial or legal interactions (including agreements in the form of contracts; legal obligations; advertising, marketing or sales activities or behaviors; business relations); managing personal behavior or relationships or interactions between people).  
It shares similarities with other abstract ideas held to be non-statutory by the courts (see ChargePoint, Inc. v. SemaConnect, Inc., 920 F.3d 759 (Fed. Cir. 2019)—controlling vehicle charging stations; Customedia Technologies, LLC v. Dish Network Corp., 951 F.3d 1359 (Fed. Cir. 2020)—delivery of targeted advertisements).  These cases all also describe significant aspects of the claimed invention, albeit at another level of abstraction.  See Apple, Inc. v. Ameranth, Inc., 842 F.3d 1229, 1240-41 (Fed. Cir. 2016) ("An abstract idea can generally be described at different levels of abstraction. As the Board has done, the claimed abstract idea could be described as generating menus on a computer, or generating a second menu from a first menu and sending the second menu to another location. It could be described in other ways, including, as indicated in the specification, taking orders from restaurant customers on a computer.").  
MPEP 2106 Step 2A – Prong 2:
This judicial exception is not integrated into a practical application because there are no meaningful limitations that transform the exception into a patent eligible application. The elements merely serve to provide a general link to a technological environment/field-of-use (e.g., computers and the Internet) in which to carry out the judicial exception (a plurality of charging stations configured to supply electric power; a vehicle equipped with a power storage device and configured to charge the power storage device by using the electric power supplied from the charging station; and a server configured to communicate with the vehicle and the plurality of charging stations—all recited at a high level of generality).  Although they have and execute instructions to perform the abstract idea itself (e.g., modules, program code, etc. to automate the abstract idea), this also does not serve to integrate the abstract idea into a 
The claims only manipulate abstract data elements into another form.  They do not set forth improvements to another technological field or the functioning of the computer itself and instead use computer elements as tools to improve the functioning of the abstract idea identified above.  Looking at the additional limitations and abstract idea as an ordered combination and as a whole adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology.  Rather than any meaningful limits, their collective functions merely provide generic computer implementation of the abstract idea identified in Prong One.  None of the additional elements recited "offers a meaningful limitation beyond generally linking 'the use of the [method] to a particular technological environment,' that is, implementation via computers."  Alice Corp., slip op. at 16 (citing Bilski v. Kappos, 561 U.S. 610, 611 (U.S. 2010)).  
At the levels of abstraction described above, the claims do not readily lend themselves to a finding that they are directed to a nonabstract idea. Therefore, the analysis proceeds to step 2B. See BASCOM Global Internet v. AT&T Mobility LLC, 827 F.3d 1341, 1349 (Fed. Cir. 2016) ("The Enfish claims, understood in light of their specific limitations, were unambiguously directed to an improvement in computer capabilities. Here, in contrast, the claims and their specific limitations do not readily lend themselves to a step-one finding that they are directed to a nonabstract idea. We therefore defer our consideration of the specific claim limitations’ narrowing effect for step two.") (citations omitted).
MPEP 2106 Step 2B:
The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception for the same reasons as presented in Step 2A Prong 2 (i.e., they amount to nothing more than a general link to a particular technological environment and instructions to apply it there). Moreover, the additional elements recited are known and conventional computing elements (a plurality of 
The Federal Circuit has recognized that "an invocation of already-available computers that are not themselves plausibly asserted to be an advance, for use in carrying out improved mathematical calculations, amounts to a recitation of what is 'well-understood, routine, [and] conventional.'" SAP Am., Inc. v. InvestPic, LLC, 890 F.3d 1016, 1023 (Fed. Cir. 2018) (alteration in original) (citing Mayo v. Prometheus, 566 U.S. 66, 73 (2012)).  Apart from the instructions to implement the abstract idea, they only serve to perform well-understood functions (e.g., receiving, storing, retrieving, transmitting, and displaying data—see Specification above as well as Alice Corp.; Intellectual Ventures I LLC v. Symantec Corp., 838 F.3d 1307 (Fed. Cir. 2016); and Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334 (Fed. Cir. 2015) covering the well-known nature of these computer functions).    
"The use and arrangement of conventional and generic computer components recited in the claims—such as a database, user terminal, and server— do not transform the claim, as a whole, into 'significantly more' than a claim to the abstract idea itself. We have repeatedly held that such invocations of computers and networks that are not even arguably inventive are insufficient to pass the test of an inventive concept in the application of an abstract idea." Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1056 (Fed. Cir. 2017) (citations and quotation marks omitted).  Looking at the limitations as an ordered combination adds nothing that is not already present when looking at the elements taken individually. There is no indication that the combination of elements improves the functioning of a computer or improves any other technology. Their collective functions merely provide conventional computer implementation. 
Dependent Claims Step 2A:
The limitations of the dependent claims but for those addressed below merely set forth further refinements of the abstract idea without changing the analysis already presented (i.e., they further limit the abstract idea already identified by adding more limitations to describe the ordering of human activities).  Additionally, for the same reasons as above, the limitations fail to integrate the abstract idea into a practical application because they use the same general technological environment and instructions to implement the abstract idea as the independent claims (i.e., the same server, charging stations, vehicle, etc.).  Although claim 6 recites a display and input device, these are only used for extra-solution activities (see MPEP 2106.05(g)) and further describe using the general technological environment (i.e., computers and the Internet) to communicate data. 
Dependent Claims Step 2B:
The dependent claims merely use the same well-known general technological environment and instructions to implement the abstract idea as the independent claims.  Although they add the elements identified in 2A above (display and input device of claim 6), these do not amount to significantly more for the same reasons they fail to integrate the abstract idea into a practical application.  Moreover, the Specification also indicates this is the routine use of known components for the same reasons presented with respect to the elements in the independent claims above (see ¶¶ 0056-57).  Accordingly, they are not directed to significantly more than the exception itself, and are not eligible subject matter under § 101.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –


Claims 1, 3, 5-6, and 8-9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ryder, et al., U.S. Pat. Pub. No.  2013/0339108 (Reference A of the attached PTO-892).
As per claim 1, Ryder teaches an information providing system comprising: 
a plurality of charging stations configured to supply electric power (¶ 0018); 
a vehicle equipped with a power storage device and configured to charge the power storage device by using the electric power supplied from the charging station (¶ 0018); and 
a server configured to communicate with the vehicle and the plurality of charging stations (¶ 0020), 
the vehicle sending information about a destination designated by a user to the server (¶¶ 0024, 38), 
upon receiving from the vehicle the information about the destination, the server being configured to acquire congestion information indicating a congestion degree of a charging station installed in the destination from the same charging station among the plurality of charging stations and incentive information for prompting charging at a charging station installed around the destination from the same charging station among the plurality of charging stations (¶¶ 0024, 28, 40), and 
sending the information to the vehicle, the vehicle being configured to display the information sent from the server to the user (Fig. 4; ¶¶ 0037-38, 40). 
As per claim 3, Ryder teaches claim 1 as above.  Ryder further teaches the incentive information includes information about a discount service provided by the charging station installed around the destination (Fig. 4B; ¶ 0040). 
As per claim 5, Ryder teaches claim 3 as above.  Ryder further teaches the charging station installed around the destination includes a charging station installed in a store, the discount service includes a discount on prices of goods and charges of services provided by the store (¶¶ 0021, 40). 
As per claim 6, Ryder teaches claim 1 as above.  Ryder further teaches the vehicle is provided with a display configured to display the information from the server 
As per claim 8, Ryder teaches a method to be used in a system including a plurality of charging stations, a vehicle equipped with a power storage device and a server for providing information about a charging station to a user of the vehicle, the vehicle and the plurality of charging stations being configured to communicate with the server, the vehicle being configured to charge the power storage device by using electric power from a charging station (¶¶ 0018-21), the method comprising: 
causing the server to acquire from the vehicle information about a destination designated by a user's operation on the vehicle (¶¶ 0024, 38); 
causing the server to acquire congestion information indicating a congestion degree of a charging station installed in the destination from the same charging station among the plurality of charging stations and incentive information for prompting charging at a charging station installed around the destination from the same charging station among the plurality of charging stations (¶¶ 0024, 28, 40); 
causing the server to send the congestion information and the incentive information to the vehicle (¶¶ 0037-38, 40); and 
causing the vehicle to display the information sent from the server to the user (Fig. 4; ¶¶ 0038, 40). 
As per claim 9, Ryder teaches a server configured to communicate with a vehicle equipped with a power storage device and a plurality of charging stations (¶¶ 0018-21), and provide information about a charging station to a user of the vehicle, the server being configured to 
acquire information about a destination designated by a user's operation on the vehicle (¶¶ 0024, 38), 
acquire congestion information indicating a congestion degree of a charging station installed in the destination from the same charging station among the plurality of 
send the congestion information and the incentive information to the vehicle so as to be displayed to the user (Fig. 4; ¶¶ 0037-38, 40).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Ryder, et al. in view of Masato, JPO 2013002917 (For. Citation 1 of the IDS filed 5/25/2021).
As per claim 2, Ryder teaches claim 1 as above.  Ryder does not explicitly teach the server is configured to send the congestion information and the incentive information to the vehicle when the congestion degree of the charging station installed in the destination is greater than a threshold value; which is taught by Masato (¶ 0019).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Masato—namely, in order to smooth demand at a predetermined busyness threshold.  Moreover, this is merely a combination of old elements in the art of vehicle charging systems.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Ryder, et al. in view of Hafner, et al., U.S. Pat. Pub. No.  2009/0313104 (Reference B of the attached PTO-892). 
As per claim 4, Ryder teaches claim 3 as above.  Ryder does not explicitly teach the discount service includes a discount on unit price of power or a discount on parking fee; which is taught by Hafner (¶¶ 0065, 67).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Hafner—namely, to further incentivize charging transactions.  Moreover, this is merely a combination of old elements in the art of vehicle charging systems.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Ryder, et al. in view of Karner, et al., U.S. Pat. Pub. No.  2013/0151293 (Reference C of the attached PTO-892). 
As per claim 7, Ryder teaches claim 6 as above.  Ryder further teaches the charging reservation request includes information about the vehicle (¶¶ 0024-25), and the selected charging station is configured to process the charging reservation from the vehicle according to the charging reservation request (¶¶ 0024-25).  Ryder does not explicitly teach the information also includes an estimated time of arrival to the selected charging station; which is taught by Karner (¶ 0051).  It would have been prima facie obvious to incorporate this element for the same reason it is useful in Karner—namely, so that the service provider has more complete information about the reservation for planning purposes.  Moreover, this is merely a combination of old elements in the art of vehicle charging systems.  In the combination, no element would serve a purpose other than it already did independently, and one skilled in the art would have recognized that the combination could have been implemented through routine engineering producing predictable results.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Penilla, et al., U.S. Pat. Pub. No.  2015/0304406 (Reference D of the attached PTO-892) relates to managing charging stations. 
Menendez, et al., U.S. Pat. Pub. No.  2016/0042401 (Reference E of the attached PTO-892) relates to managing charging stations.
Wilding, et al., U.S. Pat. Pub. No.  2019/0202315 (Reference F of the attached PTO-892) relates to managing charging stations.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL VETTER whose telephone number is (571)270-1366.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Shannon Campbell can be reached on 571-272-5587.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/DANIEL VETTER/Primary Examiner, Art Unit 3628